DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10, are in the reply filed on 10/22/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-20 are pending with claims 1-10 being examined and claims 11-20 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “a plurality of indicators for a plurality of destructive gases" in line 2.  Are the plurality of indicators the same indicator?  Do the plurality of indicators detect different destructive gases?  Is the plurality of destructive gases large quantities of the same gas or is different destructive gases present?  Applicant does not specify if the plurality of indicators and plurality of destructive gases are a plurality of the same indicator and same gas or a plurality of different indicators for different gases, thus the limitation is unclear. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamura et al (US 5274914 A; hereinafter “Kitamura”). 
Regarding claim 1, Kitamura teaches an apparatus (Kitamura; Abstract; surface packaging of thin resin packages such as memory ICs), comprising: 
a non-reactive substrate (Kitamura; Fig. 10; col. 13, lines 13-15; Fig. 9; moisture-proofing member 34 at the transparent window portion of the moisture-proofing packaging bag) configured to be placed in a moisture barrier bag along with at least one semiconductor package (Kitamura; col. 12, lines 11-13, lines 42-43; the resin molded electronic devices (such as integrated circuit devices, semiconductor devices) are put into the moisture-proofing bag…interior box 14 is put into the bag-like moisture-proofing member 31); and 
an exposed metal-containing layer (Kitamura; col. 9, lines 12-13; cobalt chloride, which serves as the humidity indicator 15) placed on a surface of the substrate (Kitamura; Fig. 10), wherein the metal-containing layer includes at least one elemental metal that reacts with at least one destructive gas (Kitamura; col. 12, lines 54-55; an ink containing a material which changes the color by humidity, such as cobalt chloride; examiner interprets the change in color as the reaction), and wherein the at least one elemental metal is configured to react with the at least one destructive gas such that the exposed metal-containing layer provides a visual indication of an amount of reaction to the at least one destructive gas while the exposed metal- containing layer is in the moisture barrier bag (Kitamura; col. 10, lines 26-29; humidity indicator 15 for detecting the internal humidity of the transparent moisture-proofing bag 17 at the position where it is visible from outside), the visual indication being indicative of an amount of exposure to the at least one destructive gas while the at least one semiconductor package is in the moisture barrier bag (Kitamura; col. 10, lines 29-31; the state of hygroscopicity inside the bag 17 can be confirmed from outside the bag; examiner notes hygroscopicity is the adsorption of water and the indicator displays the state of hygroscopicity, thus the amount of moisture (water vapor) there is inside the bag).
Regarding claim 2, Kitamura teaches the apparatus of claim 1, wherein the substrate includes paper, polymer, fabric, or a combination thereof (Kitamura; col. 13, lines 21-24; Fig. 11; reference numeral 36 represents a polyethylene layer into which an antistatic agent is kneaded and which serves as the innermost layer of the moisture-proofing packaging bag 31).
Regarding claim 3, Kitamura teaches the apparatus of claim 1, wherein the exposed metal-containing layer is a foil, ink, paint, polymer, chemical compound or a combination thereof (Kitamura; col. 9, lines 12-13; cobalt chloride, which serves as the humidity indicator 15).
Regarding claim 5, Kitamura teaches the apparatus of claim 1, wherein the visual indication of the amount of reaction indicates whether the amount of exposure to the at least one destructive gas is above or below a threshold for exposure to the at least one destructive gas (Kitamura; col. 9, lines 9 and 14-16; A caution is printed…When the color of this caution changes from blue to thin violet, take out surface package type semiconductor devices from the bag).  
Regarding claim 7, Kitamura teaches the apparatus of claim 1, wherein the visual indication of the amount of reaction is a change in an appearance of the exposed metal-containing layer (Kitamura; col. 10, lines 26-31; humidity indicator 15 for detecting the internal humidity of the transparent moisture-proofing bag 17 at the position where it is visible from outside, the state of hygroscopicity inside the bag 17 can be confirmed from outside the bag).
Regarding claim 8, Kitamura teaches the apparatus of claim 7, wherein the change in the appearance includes a change in color, a change in shade, a change in finish, a change in opacity, or combinations thereof (Kitamura; col. 13, line 64-65; the humidity indicator 15 or the caution changes from blue to thin violet).
Regarding claim 10, Kitamura teaches the apparatus of claim 1, wherein the at least one destructive gas is a corrosive gas or an oxidizing gas (Kitamura; col. 3, lines 49-50).  Examiner notes that it is well known in the art that water vapor is corrosive to metallic elements, thus resulting in rust. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura in view of Won et al (US 20180088173 A1; hereinafter “Won”).
Regarding claim 4, Kitamura teaches the apparatus of claim 1, with the at least one elemental metal.
Kitamura does not teach wherein the at least one elemental metal includes silver, copper, tin, or a combination thereof.
However, Won teaches an analogous art of a semiconductor module (Won; Abstract) comprising an exposed metal-containing layer including at least one elemental metal (Won; para [57]; Fig. 6; indicators 161 may include cobalt chlorides), wherein the at least one elemental metal includes silver, copper, tin, or a combination thereof (Won; para [57]; indicators 161 may include cobalt chlorides or anhydrous copper sulfates).  It would have been obvious to one of ordinary skill in the art to have modified the elemental metal taught by Kitamura to include copper as taught by Won, because Won teaches the indicators may be discolored when the ambient humidity reaches a critical value (Won; para [52]).
Regarding claim 6, Kitamura teaches the apparatus of claim 5, with the one elemental metal. 
Kitamura does not teach wherein the threshold is a level of exposure that differentiates between acceptable levels of exposure to the at least one destructive gas and unacceptable levels of exposure to the at least one destructive gas. 
However, Won teaches an analogous art of a semiconductor module (Won; Abstract) comprising at least one elemental metal is configured to react with the at least one destructive gas such that the exposed metal-containing layer provides a visual indication which indicates whether the amount of exposure to the at least one destructive gas is above or below a threshold for exposure to the at least 
Regarding claim 9, Kitamura teaches the apparatus of claim 1, with the visual indication of the amount of reaction. 
Kitamura does not teach wherein the visual indication of the amount of reaction includes a plurality of indicators for a plurality of destructive gases.
However, Won teaches an analogous art of a semiconductor module (Won; Abstract) wherein the at least one elemental metal is configured to react with the at least one destructive gas such that the exposed metal-containing layer provides a visual indication (Won; para [52]; indicators 161 to 16m may be discolored when the ambient humidity reaches a critical value), wherein the visual indication of the amount of reaction includes a plurality of indicators for a plurality of destructive gases (Won; para [8, 52, 53, 54, 57]; a plurality of humidity indicators sequentially discolored as humidity increases).  It would have been obvious to one of ordinary skill in the art to have modified the apparatus of Kitamura to include a plurality of indicators for a plurality of destructive gases as taught by Won, because Won teaches humidity indicator = show environment information related to humidity surrounding the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796